timeshare is limited to the school year, appellant receives an offset of

                additional time during the summer, and testimony before the district

                court indicated the older child's grades suffered because of the divorce,

                appellant is not involved with the child's education, and homework was

                not completed when the child was with appellant. Additionally, although

                appellant made allegations about a potential sex offender having access to

                the children, appellant presented no evidence establishing that the person

                was a sex offender or that the district court's custody schedule would put

                the children in contact with that person.

                            Appellant also challenges his $250-per-month child support

                obligation, arguing that the district court incorrectly calculated his income

                and failed to consider that respondent was living rent-free. The district

                court found appellant's testimony about his income not credible and based

                the child support amount on what it found to be appellant's actual income.

                This court will not reweigh conflicting evidence or assess witness

                credibility, Ellis, 123 Nev. at 152, 161 P.3d at 244, and here, substantial

                evidence supports the district court's finding regarding appellant's income,

                see id. at 149, 161 P.3d at 242. As to appellant's argument that

                respondent's rent-free residence should have been considered when

                calculating child support, living rent-free does not affect gross income and

                is thus irrelevant under the statutory formula for calculating child

                support.    See NRS 125B.070 (defining gross income and providing

                presumptive child support amounts based on gross income).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                             Finally, appellant argues that the district court abused its

                 discretion when it granted respondent exclusive possession of the marital

                 home and ordered her to make her best efforts to remove appellant from

                 the mortgage. We conclude that the district court order is unclear as to

                 the parties' respective interests in the marital home and associated

                 mortgage obligation, and we remand for clarification of the divorce decree

                 as to this issue. We affirm the divorce decree in all other respects.

                             It is so ORDERED.

                                                                                              J.




                                                                          Piek.(24 clip   ,
                                                                                              J.
                                                              Pickering


                 cc: Hon. Vincent Ochoa, District Judge
                      Lansford W. Levitt, Settlement Judge
                      Prokopius & Beasley
                      Black & LoBello
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) (947A    e